Citation Nr: 1335925	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee strain. 

2.  Entitlement to service connection for rheumatoid arthritis and osteoarthritis, to include as secondary to Agent Orange exposure and service-connected right knee and right ankle strains. 

3.  Entitlement to service connection for a left knee/leg disorder, to include as secondary to service-connected right knee and right ankle strains. 

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right knee and right ankle strains. 

5.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected right knee and right ankle strains. 

6.  Entitlement to service connection for a spine disorder, to include lumbar and cervical spine strains and intervertebral disc syndrome (IVDS) with pain radiating to the right leg, to include as secondary to service-connected right knee and right ankle strains. 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2008 rating decisions of the St. Petersburg, Department of Veterans Affairs (VA) Regional Office (RO).  The issues were previously remanded by the Board in February 2013.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran, who is the appellant in this case, served on active duty from August 1965 to July 1971. 

2.  On October 30, 2013, prior to adjudication, the Board was notified that the Veteran died on August 
[redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 
The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 

ORDER

The appeal is dismissed. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


